FILED
                            NOT FOR PUBLICATION                             OCT 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10661

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01680-SRB

  v.
                                                 MEMORANDUM *
EFREN MEDRANO-MACIAS, a.k.a.
Jorge Pedro Amador, a.k.a. Daniel
Sanchez-Carcamo, a.k.a. Andre C.
Thibodeaux, a.k.a. Jorge Valladares, a.k.a.
Jorge Velasquez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Efren Medrano-Macias appeals from the district court’s judgment and

challenges the 15-month sentence imposed following his guilty-plea conviction for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Medrano-Macias contends that the district court improperly aggregated two

prior sentences when determining a baseline for the length of his current sentence.

The record reflects that although the sentences arose from separate proceedings,

they related to the same conduct and were imposed in close temporal proximity to

each other. The district court did not err by concluding that a sentence greater than

the combination of these two prior sentences was necessary to provide adequate

deterrence.

      Medrano-Macias also contends that the district court placed undue weight on

the Guidelines and imposed a substantively unreasonable sentence. The district

court did not abuse its discretion in imposing Medrano-Macias’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The low-end Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Medrano-Macias’s repeated unlawful

entries, lengthy criminal history, and willingness to reoffend despite his six prior

removals and two prior custodial sentences for immigration offenses. See id.; see

also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The




                                           2                                    12-10661
weight to be given the various factors in a particular case is for the discretion of the

district court.”).

       AFFIRMED.




                                           3                                     12-10661